Case 8:20-cv-02090-CJC-ADS Document 19-1 Filed 01/15/21 Page 1 of 6 Page ID #:64



    1   NORTON MOORE & ADAMS L.L.P.
    2   William A. Adams, Esq. CSBN. 135035
        wadams@nmalawfirm.com
    3
        501 West Broadway, Suite 800
    4   San Diego, California 92101
        Tel: (619) 233-8200
    5
        Fax: (619) 393-0461
    6

    7   Attorney for Defendants
    8

    9                      UNITED STATES DISTRICT COURT
   10
                          CENTRAL DISTRICT OF CALIFORNIA

   11   JAMES RUTHERFORD, an                  )   Case No. 8:20-cv-02090-CJC-ADS
        individual,                           )
   12                                         )
                                              )   Complaint Filed: October 29, 2020
   13
        Plaintiff,                            )
                                              )
   14                                         )   DEFENDANT’S MEMORANDUM OF
        v.                                    )   POINTS & AUTHORITIES IN
   15                                         )
                                              )   SUPPORT OF AMENDED MOTION
   16   JATINDER SINGH, an individual; )          TO DISMISS PLAINTIFF’S
        CEDAR MOUNTAIN, LLC, a                )   COMPLAINT
   17                                         )
        California limited liability company; )
   18   and DOES 1-10, inclusive,             )   FRCP Rules 12(b)(1), 12(b)(6), &
                                              )
   19                                         )   12(h)(3)
        Defendants.                           )
   20                                         )   Date: February 22, 2021
                                              )
   21                                         )   Time: 1:30 P.M.
                                              )   Courtroom: 9B
   22                                         )
        ______________________________ )          Judge Hon. Cormac J. Carney
   23

   24

   25

   26

   27

   28



                  Defendants’ Mem. of P&As ISO Amended Motion to Dismiss
                                 (8:20-cv-02090-CJC-ADS)
Case 8:20-cv-02090-CJC-ADS Document 19-1 Filed 01/15/21 Page 2 of 6 Page ID #:65



    1                               SUMMARY OF MOTION
    2         Plaintiff ’s (“Plaintiff”) JAMES RUTHERFORD’S Complaint against
    3   Defendants JATINDER SINGH and CEDAR MOUNTAIN, LLC (“Defendants”)
    4   alleges causes of action under the Americans with Disabilities Act, Title III
    5   (relating to public accommodations) and the California Unruh Act. Defendant
    6   brings this motion to dismiss on the that Plaintiff fails to plead facts sufficient to
    7   allege the standing requirement of an injury-in-fact.
    8                        STATEMENT OF RELEVANT FACTS
    9         Plaintiff sues Defendant for injunctive relief under the Americans with
   10   Disabilities Act (42 USC §§12101 et seq. “ADA”) (Compl., ¶¶ 30-35) and for
   11   damages and injunctive relief under California’s Unruh Civil Rights Act (Civil
   12   Code §§51 et seq.) (Compl., ¶¶ 36-39) Defendants JATINDER SINGH and
   13   CEDAR MOUNTAIN, LLC are lessee / operator and the lessor / property owner,
   14   respectively, of a grocery store / butcher shop in Anaheim, CA. Plaintiff alleges
   15   he is disabled and that:
   16         “. . . he visited October 3, 2020 for the dual purpose of viewing menu items
   17         and to confirm that this public place of accommodation is accessible to
   18         persons with disabilities within the meaning federal and state law.” (Id. at
   19         ¶11)
   20         Plaintiff apparently was unaware that the Defendant’s business is a grocery
   21   store rather than a restaurant. He then proceeds to alleges various ADA violations
   22   related to parking. (Compl. ¶¶ 12 -17).
   23         As is readily ascertainable from the Court’s own records, Plaintiff has filed
   24   close to 300 access lawsuits in the in the Central District in the 12 months prior to
   25   filing the present lawsuit. This number of lawsuits easily qualifies him not only as
   26   a “high-frequency litigant” under California Code of Civil Procedures §§425.50
   27   and 425.55, but also as one of:
   28


                                              1
                   Defendants’ Mem. of P&As ISO Amended Motion to Dismiss
                                 (8:20-cv-02090-CJC-ADS)
Case 8:20-cv-02090-CJC-ADS Document 19-1 Filed 01/15/21 Page 3 of 6 Page ID #:66



    1         “a very small number of plaintiffs [who] have filed a
    2         disproportionately large number of the construction-related
    3         accessibility claims in the state, from 70 to 300 lawsuits each year.
    4         Moreover, these lawsuits are frequently filed against small businesses
    5         on the basis of boilerplate complaints, apparently seeking quick cash
    6         settlements rather than correction of the accessibility violation. This
    7         practice unfairly taints the reputation of other innocent disabled
    8         consumers who are merely trying to go about their daily lives
    9         accessing public accommodations as they are entitled to have full and
   10         equal access under the state’s Unruh Civil Rights Act (Section 51 of
   11         the Civil Code) and the federal Americans with Disability Act of 1990
   12         (Public Law 101-336).” CCP §425.55(a).
   13         Plaintiff could easily file his complaint in the Limited Civil or Small Claims
   14   divisions of the California state courts (the state’s “Economic Litigation” divisions
   15   – Civil Code §52.2 gives these divisions jurisdiction over even injunctive relief of
   16   access claims) but he files in Federal District to Court to maximize his leverage to
   17   obtain a disproportionate monetary settlement. In so doing, he ties up Federal
   18   Court resources which should be applied to cases which have no alternative
   19   forums.
   20

   21                   PROCEDURAL AUTHORITY FOR MOTION
   22         Lack of Subject matter jurisdiction will result in dismissal. (Federal Rule of
   23   Civ. Proc. 12(b)(1)). Failure to state a claim upon which relief may be granted.
   24   (FRCP Rule 12(b)(6))
   25         Even at the initial pleading stage, plaintiffs bear the burden of establishing
   26   the court’s subject matter jurisdiction. California Practice Guide, Federal Civil
   27   Procedure Before Trial, §9:77.10. “[F]ederal courts are required sua sponte to
   28   examine jurisdictional issues such as standing." B.C. v. Plumas Unified Sch. Dist.,

                                             2
                  Defendants’ Mem. of P&As ISO Amended Motion to Dismiss
                                (8:20-cv-02090-CJC-ADS)
Case 8:20-cv-02090-CJC-ADS Document 19-1 Filed 01/15/21 Page 4 of 6 Page ID #:67



    1   192 F.3d 1260, 1264 (9th Cir. 1999). A plaintiff does not "automatically satisf[y]
    2   the injury-in-fact requirement whenever a statute grants a person a statutory right
    3   and purports to authorize that person to sue to vindicate that right." Spokeo, Inc. v.
    4   Robins, 136 S. Ct. 1540, 1549, 194 L. Ed. 2d 635 (2016). A "bare procedural
    5   violation, divorced from any concrete harm," cannot "satisfy the injury-in-fact
    6   requirement." Id.
    7         FRCP Rule 12(d) allows pleading motions to be combined with summary
    8   adjudication of facts outside the pleadings under FRCP Rule 56.
    9

   10    PLAINTIFF FAILS TO STATE A CLAIM UPON WHICH RELIEF CAN
   11                                       BE GRANTED.
   12         Plaintiff fails utterly to plead facts sufficient to allege the standing
   13   requirement of an injury-in-fact.
   14         Under FRCP Rule 8(a)(2), a pleading must contain a “short and plain
   15   statement of the claim showing that the pleader is entitled to relief.” The United
   16   States Supreme Court in Ashcroft v. Iqbal held that the Rule 8 pleading standard
   17   “demands more than an unadorned [] accusation.” Ashcroft v. Iqbal, 556 U.S.
   18   662, 678 (2009). A pleading that offers “labels and conclusions” or “a formulaic
   19   recitation of the elements of a cause of action will not do.” Bell Atlantic Corp. v.
   20   Twombly, 550 U.S. 544 (2007). Nor does a complaint suffice if it tenders “naked
   21   assertion[s]” devoid of “further factual enhancement.” Id., at 557, 127 S.Ct. 1955.
   22   In order to avoid dismissal, the plaintiff’s complaint must plead facts which, if
   23   true, “raise a right to relief above the speculative level.” Bell Atlantic Corp. v.
   24   Twombly, 550 U.S. 544, 545 (2007).
   25         Additionally, the U.S. Supreme Court recently set forth the requirements for
   26   pleading standing:
   27         . . . the “irreducible constitutional minimum” of standing consists of
   28
              three elements. The plaintiff must have (1) suffered an injury in fact,
              (2) that is fairly traceable to the challenged conduct of the defendant,
                                              3
                   Defendants’ Mem. of P&As ISO Amended Motion to Dismiss
                                 (8:20-cv-02090-CJC-ADS)
Case 8:20-cv-02090-CJC-ADS Document 19-1 Filed 01/15/21 Page 5 of 6 Page ID #:68



    1         and (3) that is likely to be redressed by a favorable judicial decision.
    2         The plaintiff, as the party invoking federal jurisdiction, bears the
              burden of establishing these elements. Where, as here, a case is at
    3
              the pleading stage, the plaintiff must “clearly . . . allege facts
    4         demonstrating” each element.
                                                  ...
    5

    6         To establish injury in fact, a plaintiff must show that he or she
    7
              suffered “an invasion of a legally protected interest” that is “concrete
              and particularized” and “actual or imminent, not conjectural or
    8         hypothetical.”
    9                                             ...
   10
              For an injury to be “particularized,” it “must affect the plaintiff in a
   11         personal and individual way.” Particularization is necessary to
              establish injury in fact, but it is not sufficient. An injury in fact must
   12
              also be “concrete.”
   13

   14
              Particularization is necessary to establish injury in fact, but it is not
              sufficient. An injury in fact must also be “concrete.” Under the Ninth
   15         Circuit’s analysis, however, that independent requirement was elided.
   16         As previously noted, the Ninth Circuit concluded that Robins’
              complaint alleges “concrete, de facto” injuries for essentially two
   17
              reasons. First, the court noted that Robins “alleges that Spokeo
   18         violated his statutory rights, not just the statutory rights of other
              people.” Second, the court wrote that “Robins’s personal interests in
   19
              the handling of his credit information are individualized rather than
   20         collective.” Both of these observations concern particularization, not
   21
              concreteness. We have made it clear time and time again that an
              injury in fact must be both concrete and particularized. Concreteness,
   22         therefore, is quite different from particularization.
   23
              Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547-1548 (2016) (emphasis in bold
   24
        added, internal citations omitted – vacating and remanding 9th Cir.’s reversal of
   25
        District Court’s dismissal for lack of standing).
   26
              First of all, Contrary to Plaintiff’s pleading, Defendants neither own nor
   27
        operate a restaurant making available a “menu.” In particular, Plaintiff complains
   28
        that Defendants’ “only accessible parking space is located in the farthest corner of
                                             4
                  Defendants’ Mem. of P&As ISO Amended Motion to Dismiss
                                (8:20-cv-02090-CJC-ADS)
Case 8:20-cv-02090-CJC-ADS Document 19-1 Filed 01/15/21 Page 6 of 6 Page ID #:69



    1   the property away from the entrance[]; and, no accessible routes connecting the
    2   parking to the main entrance or elements within the facility as required by Section
    3   206.2.2.” (Compl. pg. 4:5-8)
    4          Plaintiff’s complaint also gives no indication that he actually tried accessing
    5   the the business, and thus gives no indication that he suffered an injury in fact, as
    6   required to convey standing (Ibid. ¶¶11 - 13). Plaintiff’s Complaint asserts he was
    7   visiting the business, at least in part, as a “tester.” (Ibid. pg.5:21-25) Plaintiff
    8   appears to confuse the term “tester” with the term “spotter.” Standing as a tester
    9   does not relieve a Plaintiff from having to suffer an “injury in fact.” He does not
   10   gain standing by merely “spotting” deviations from regulatory specifications,
   11   without any explanation of whether and how the alleged code deviation impacted
   12   him.
   13      Additionally, Plaintiff’s filing history makes his claimed intent to return lack
   14   credibility. The Court can consider the Plaintiff’s filing record in assessing his
   15   intent to return, as a Court did with a similarly prolific plaintiff in the case of
   16   Langer v. H&R, LLC (Case No. 2: 18-CV-00596 AB (PJWx)); 2018 U.S. Dist.
   17   LEXIS 225938; 2018 WL 6039823, at 7. It matters not that Plaintiff claims tester
   18   standing. (Langer v. Botach Mgmt., LLC (Case No.: 2:19-cv-5200-SVW-AFM),
   19   2020 U.S. Dist. LEXIS 30280 at 8-10))
   20

   21                                      CONCLUSION
   22          Defendants respectfully request this Court to issue an order dismissing
   23   Plaintiff’s Complaint. Alternatively, Defendants request that Court issue an Order
   24   that Plaintiff appear personally before the Court to testify as to his standing to
   25   pursue this lawsuit.
   26   Date: January 15, 2021                   NORTON MOORE & ADAMS LLP
   27                                            By:_/s/William Adams__________
                                                 William A. Adams
   28
                                                 Attorney for Defendants
                                              5
                   Defendants’ Mem. of P&As ISO Amended Motion to Dismiss
                                 (8:20-cv-02090-CJC-ADS)
